DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-18 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Shin et al. (US PGPUB #2012/0130713) in view of Kaskari et al. (US #2018/0182411) further in view of Dickins et al (US #2014/0126745) and Vickers (US #2016/0093313) fails to teach a system comprising:
a first voice activity detector configured to detect speech in a frame of a multichannel audio input signal and output a corresponding speech determination indicating whether speech is detected or absent in the frame;
a constrained minimum variance adaptive filter configured to receive the multichannel audio input signal and the corresponding speech determination and estimate an adaptive filter to minimize a signal variance at the output of the constrained minimum variance adaptive filter for non-speech frames, thereby producing an equalized target speech signal;
a mask estimator configured to receive the equalized target speech signal, the multichannel audio input signal, and the speech determination and generate a spectral-
a second activity voice detector comprising a frame-based spatial voice activity detector configured to detect speech in the frame of the multichannel audio input signal based at least in part on the equalized target speech.

These limitations, in combination with the remaining limitations of independent Claims 1 and 10 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651